      Case 2:21-cv-00537-JCM-BNW Document 8 Filed 05/13/21 Page 1 of 3



1    Scott E. Gizer, Esq., Nevada Bar No. 12216
       sgizer@earlysullivan.com
2    Sophia S. Lau, Esq., Nevada Bar No. 13365
       slau@earlysullivan.com
3    EARLY SULLIVAN WRIGHT
       GIZER & McRAE LLP
4    8716 Spanish Ridge Avenue, Suite 105
     Las Vegas, Nevada 89148
5    Telephone: (702) 331-7593
     Facsimile: (702) 331-1652
6
     Kevin S. Sinclair, NV Bar No. 12277
7      ksinclair@sinclairbraun.com
     SINCLAIR BRAUN LLP
8    16501 Ventura Blvd, Suite 400
     Encino, California 91436
9    Telephone: (213) 429-6100
     Facsimile: (213) 429-6101
10
     Attorneys for Defendant
11   FIDELITY NATIONAL TITLE GROUP, INC. and CHICAGO
     TITLE INSURANCE COMPANY
12
     DESIGNATED LOCAL COUNSEL FOR SERVICE OF
13   PROCESS ON SINCLAIR BRAUN LLP PER L.R. IA 11-1(b)
14   Gary L. Compton, State Bar No. 1652
     2950 E. Flamingo Road, Suite L
15   Las Vegas, Nevada 89121
16                               UNITED STATES DISTRICT COURT
17                                         DISTRICT OF NEVADA
18     US BANK NATIONAL ASSOCIATION,                    Case No.: 2:21-CV-00537-JCM-BNW
19                            Plaintiff,                STIPULATION AND ORDER TO
                                                        EXTEND TIME TO RESPOND TO
20                    vs.                               COMPLAINT (ECF No. 1)
21     FIDELITY NATIONAL TITLE GROUP,                   FIRST REQUEST
       INC. et al.,
22
                              Defendants.
23

24
            COMES NOW defendants Chicago Title Insurance Company (“Chicago Title”) and
25
     Fidelity National Title Group, Inc. (“FNTG,” collectively “Defendants”) and plaintiff U.S. Bank
26
     National Association (“U.S. Bank”), by and through their respective attorneys of record, which
27
     hereby agree and stipulate as follows:
28

                                             1
               STIPULATION AND ORDER TO EXTEND TIME TO RESPOND TO COMPLAINT
      Case 2:21-cv-00537-JCM-BNW Document 8 Filed 05/13/21 Page 2 of 3



1           1.      On April 1, 2021, U.S. Bank filed its complaint in the Eighth Judicial District
2    Court for the State of Nevada;
3           2.      On April 2, 2021, Chicago Title removed the instant case to the United States
4    District Court for the State of Nevada (ECF No. 1);
5           3.      On April 27, 2021, U.S. Bank served its complaint on Chicago Title;
6           4.      Chicago Title’s response to the complaint is currently due on May 18, 2021;
7           5.      On May 4, 2021, U.S. Bank served its complaint on FNTG;
8           6.      FNTG’s response to the complaint is currently due on May 25, 2021;
9           7.      Defendants request an extension until June 1, 2021 of their respective deadlines to
10   respond to U.S. Bank’s complaint to afford Defendants’ counsel additional time to review and
11   respond to U.S. Bank’s complaint.
12          8.      Counsel for U.S. Bank does not oppose the requested extension;
13          9.      This is the first request for an extension made by Defendants, which is made in
14   good faith and not for the purposes of delay.
15          10.     This stipulation is entered into without waiving any of Defendants’ objections
16   under Fed. R. Civ. P. 12.
17   //
18   //
19   //
20   //
21   //
22   //
23   //
24   //
25   //
26   //
27   //
28   //

                                               2
                 STIPULATION AND ORDER TO EXTEND TIME TO RESPOND TO COMPLAINT
     Case 2:21-cv-00537-JCM-BNW Document 8 Filed 05/13/21 Page 3 of 3



1           IT IS SO STIPULATED that Defendants’ respective deadlines to respond to the
2    complaint are hereby extended through and including June 1, 2021.
3    Dated: May 13, 2021                         SINCLAIR BRAUN LLP
4

5                                                By:     /s/-Kevin S. Sinclair
                                                       KEVIN S. SINCLAIR
6                                                      Attorneys for Defendants
                                                       FIDELITY NATIONAL TITLE GROUP,
7                                                      INC. and CHICAGO TITLE INSURANCE
                                                       COMPANY
8
     Dated: May 13, 2021                         WRIGHT FINLAY & ZAK, LLP
9

10
                                                 By:    /s/-Lindsay D. Robbins
11
                                                       LINDSAY D. ROBBINS
                                                       Attorneys for Plaintiff
12
                                                       U.S. BANK NATIONAL ASSOCIATION
13
     IT IS SO ORDERED.
14
            Dated this
                  May_____  day of _____________, 2021.
                       18, 2021.
15
                                                __________________________________________
16                                              BRENDA WEKSLER
                                                UNITED STATES MAGISTRATE JUDGE
17

18

19

20

21

22

23

24

25

26

27

28

                                             3
               STIPULATION AND ORDER TO EXTEND TIME TO RESPOND TO COMPLAINT
